Exhibit 10.12




COMMUNICATIONS SERVICES AGREEMENT




This agreement (the “Agreement”) is made this 20th day of July, 2011, between
JOL Group, LLC. (hereinafter referred to as “Consultant”), and TK Star Design
Inc, a Nevada Corporation (hereinafter referred to as “Client” and together with
Consultant, the “Parties”):




RECITALS




WHEREAS, the Client desires to engage the services of the Consultant to perform
various phases of expanding awareness of the Client among the general public;
and




WHEREAS, Consultant through its principals, agents and employees, has certain
expertise in public relations activities, which involve corporate relations and
relationships with various industry professionals, of the nature and type
contemplated by the Client.




NOW THEREFORE, in consideration of the premise and the mutual promises and
covenants contained herein and subject specifically to the conditions hereof,
and intending to be legally bound thereby, the parties agree as follows:




1.

Term




This Agreement shall remain in effect commencing on the date hereof for a period
of Nine (9) months.  Client may cancel this Agreement upon five (5) days written
notice however all compensation and fees as defined in Section 3 will be deemed
earned upon the execution of this agreement.




2.

Consulting Services




a.

Providing the Client with an in-depth marketing program

b.

Execution of multiple marketing functions relating to the Client within the term
of this Agreement

c.

Graphic Design: Graphic Design and enhancement of Client’s website

d.

Development of new corporate identity




3.

Compensation




In consideration for the services provided by Consultant to the Client and as
the sole and complete compensation for such services, the Client shall pay to
Consultant (or its designees) Two Hundred Sixty Thousand Dollars ($260,000) on
the date hereof and One Hundred Forty Thousand Dollars ($140,000) by the 105th
Day following the Closing Date of the Subscription Agreement attached hereto as
Exhibit A. Both Parties acknowledge that pursuant to Section 7(r) of the
Subscription Agreement Bernard & Yam. LLP. will hold 900,000 shares of the
Client’s common stock in an escrow account as collateral for the payment of One
Hundred Forty Thousand Dollars ($140,000). The shares will be issued to the
Consultant if payment has not been made within seven (7) calendar days after by
the 105th Day following the Closing Date of the Subscription Agreement.
Consultant agrees to pay for all of its own expenses.





--------------------------------------------------------------------------------




4.

SEC Legal and Compliance




The Consultant hereby represents that it will perform all services under this
Agreement in compliance with applicable laws and that it has in place policies
and procedures relating to, and addressing, with the commercially reasonable
intent to ensure compliance with, applicable securities laws, rules and
regulations, including, but not limited to:




a.

The use, release or other publication of forward-looking statements within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange Act




b.

Disclosure requirements outlined in Section 17B of the Exchange Act regarding
the required disclosure of the nature and terms of Consultant’s relationship
with the Client in any and all of Consultant’s literature or other
communication(s) relating to the Client, including, but not limited to: Press
Releases, letters to investors and telephone or other personal communication(s)
with potential or current investors.




Consultant covenants that all oral communications, written documents or
materials regarding the Client delivered or furnished by Consultant to any third
party shall be based upon and accurately reflect the information given
Consultant by Client.  Consultant shall protect, indemnify and hold harmless
Client against any claims or litigation including any damages, liability, cost
and reasonable attorney's fees as incurred with respect thereto resulting from
Consultant's communication or dissemination of any information which does not
accurately or truthfully reflect the information given by Client to Consultant.
 Consultant agrees not to disseminate any communication regarding Client without
Client’s prior written consent.




5.

Representations and Warranties




Consultant hereby represents to, warrants to, acknowledges to, covenants with
and agrees with the Client as follows:




a.

Consultant will not directly or indirectly perform any activities that would
constitute violations of federal or applicable state securities laws either on
behalf of the Client or Consultant.




6.  

Disclaimer of Responsibility for Acts of Other Party.




a.

The obligations of Consultant described in this Agreement consist solely of the
furnishing of information and advice to Client in the form of services.




b.

In no event will the Consultant be required by this Agreement to represent or
make management decisions for Client.




c.

All final decisions with respect to acts and omissions of Client or any
affiliates and subsidiaries, will be those of Client or such affiliates and
subsidiaries, and Consultant will under no circumstances be liable for any
expense incurred or loss suffered by Client as a consequence of such acts or
omissions.





--------------------------------------------------------------------------------




7.

Exclusivity; Performance; Confidentiality




The services of Consultant hereunder shall not be exclusive for either party,
and Consultant and its agents may perform similar or different services for
other persons or entities whether or not they are competitors of Client and
Client may retain other persons or entities whether or not they are competitors
of Consultant.  The Consultant agrees that it will, at all times, faithfully and
in a professional manner perform all of the duties that may be reasonably
required of the Consultant pursuant to the terms of this Agreement.  Consultant
shall be required to expend only such time as is necessary to service Client in
a commercially reasonable manner.  The Consultant does not guarantee that its
efforts will have any impact or that there will be any specific result or
improvement from the Consultant's efforts.  Consultant acknowledges and agrees
that confidential and valuable information proprietary to Client and obtained
during its engagement by the Client, shall not be, directly or indirectly,
disclosed without the prior express written consent of the Client, unless and
until such information is otherwise known to the public generally or is not
otherwise secret and confidential.




8.

 Independent Contractor




In its performance hereunder, Consultant and its agents shall be an independent
contractor. This Agreement shall not be construed to create any relationship of
agency, employment, partnership, joint venture or common enterprise by and
between Client and Consultant. Consultant has no right, power or authority to
legally represent Client, to enter into any contract, commitment, promise or
representation on behalf of Client with any customer or any other third party or
to incur any liability on behalf of or in the name of Client unless otherwise
specifically authorized in writing. Consultant shall complete the services
required hereunder according to his own means and methods of work, shall be in
the exclusive charge and control of Consultant and shall not be subject to the
control or supervision of Client, except as to the results of the work. Client
acknowledges that nothing in this Agreement shall be construed to require
Consultant to provide services to Client at any specific time, or in any
specific place or manner. Payments to Consultant hereunder shall not be subject
to withholding taxes or other employment taxes as required with respect to
compensation paid to an employee.




9.

 Governing Law and Jurisdiction  




This Agreement shall be governed by and construed in accordance with the law of
the State of Texas. Except as otherwise provided herein, any dispute arising out
of or related to this Agreement which the Consultant and Client cannot resolve
to their mutual satisfaction by negotiation shall be resolved exclusively by
litigation in any state or federal court sitting in Harris County, Texas, and
each the Consultant and Client hereby irrevocably submits to the exclusive
personal and subject matter jurisdiction of any such court.  Further, each the
Consultant and Client hereby expressly waive any right it may have to a jury
trial.




10.

Indemnification.




Client will protect, defend, indemnify and hold Consultant and its assigns and
attorneys, accountants, employees, officers and directors harmless from and
against all losses, liabilities, damages, judgments, claims, counterclaims,
demands, actions, proceedings, costs and expenses (including reasonable
attorneys’ fees) of every kind and character resulting from, relating to or
arising out of (a) the inaccuracy, non-fulfillment or breach of any
representation, warranty, covenant or agreement made by Client; or (b) any legal
action, including any counterclaim, based on any representation, warranty,
covenant or agreement made by Client herein; or (c) negligence or willful
misconduct by Client.





--------------------------------------------------------------------------------




11.

Notices.  Any notice or other communication required or permitted hereunder must
be in writing and sent by either (i) certified mail, postage prepaid, return
receipt requested and First Class mail, (ii) overnight delivery with
confirmation of delivery, or (iii) facsimile transmission with an original
mailed by first class mail, postage prepaid, addressed as follows:




If to the Client:

Bernard & Yam, LLP

401 Broadway Suite 1708

New York, NY 10013

Attention: Bin Zhou, Esq.

Facsimile: 212-219-3604




If to Consultant:

________________

________________

________________




Or in each case to such other address and facsimile number as shall have last
been furnished by like notice.  If mailing is impossible due to an absence of
postal service, and other methods of sending notice are not otherwise available,
notice shall be hand-delivered to the aforesaid addresses.  Each notice or
communication shall be deemed to have been given as of the date so mailed or
delivered, as the case may be; provided, however, that any notice sent by
facsimile shall be deemed to have been given as of the date sent by facsimile if
a copy of such notice is also mailed by first class mail on the date sent by
facsimile; if the date of mailing is not the same as the date of sending by
facsimile, then the date of mailing by first class mail shall be deemed to be
the date upon which notice given.




12.

Miscellaneous




This Agreement constitutes the entire agreement between the parties with respect
to the subject matter hereof, and it supersedes all prior statements by the
parties, whether oral or written. The parties both acknowledge and agree that
they have not relied on any oral representations in entering into this
Agreement, but instead of relied on their own judgment. No provision of this
Agreement may be amended, modified or waived, except in writing signed by both
parties. This Agreement shall be biding upon and inure to the benefit of each of
the parties and their respective successors, legal representatives and assigns.
Neither party without the written consent of the other party shall assign this
Agreement. This Agreement may be executed in counterparts. This Agreement shall
be construed in accordance with the laws of the State of Texas, without giving
effect to conflict of laws principles.







IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement,
effective as of the last date set forth below.




Client:TK Star Design Inc

Consultant: JOL Group, LLC.

 




Print Name: Guolin Yang

By: /s/ JOL Group LLC

Authorized Agent

Job Title: Chief Executive Officer




Signature:  /s/ Guolin Yang




July 20, 2011



